Appeal by the defendant from a judgment of the County Court, Westchester County (Scarpino, J.), rendered October 2, 1989, convicting her of criminal possession of a controlled substance in the fourth degree and criminal use of drug paraphernalia in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
While the defendant purports to challenge for the first time on appeal the voluntariness of her plea of guilty, we note that she failed to move to withdraw her plea (see, People v McVay, 148 AD2d 474), or to otherwise raise the issue in the court of first instance (see, People v Pellegrino, 60 NY2d 636; see also, People v Claudio, 64 NY2d 858, 859). Accordingly, that claim is unpreserved for appellate review. In any event, upon our *816review of the minutes of the plea proceedings, we find that the defendant’s plea was knowing and voluntary and that the allocution was factually sufficient (see, People v Lopez, 71 NY2d 662, 666). Thompson, J. P., Sullivan, Harwood, Miller and O’Brien, JJ., concur.